Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 9, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

  128437                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  ROXANNE JEFFERS,                                                                                     Robert P. Young, Jr.
           Plaintiff-Appellant,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 128437
                                                                    COA: 250199
                                                                    Oakland CC: 2002-038424-NO
  MELVIN DORIES and RANDALL DORIES,
           Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the March 1, 2005
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH and KELLY, JJ., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 9, 2005                    _________________________________________
           s1102                                                               Clerk